The conclusions reached by the Supreme Court are sound and the judgment should be affirmed. We think that the Board of Education, which was not a party to Williamsport *Page 487 Planing Mill Co. v. Maryland Casualty Co., 129 N.J.L. 333, was not estopped by the last mentioned decision in the Supreme Court from arguing for a final acceptance but that the issue was nevertheless meritoriously decided adversely to the contention.
The judgment appealed from is affirmed.
For affirmance — THE CHANCELLOR, PARKER, CASE, DONGES, PORTER, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 11.
For reversal — HEHER, PERSKIE, JJ. 2. *Page 488